      Case 7:20-cv-00121 Document 73 Filed on 02/24/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                 February 24, 2021
                          UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

CRISTINA REYNA,                               §
                                              §
         Plaintiff,                           §
VS.                                           § CIVIL ACTION NO. 7:20-CV-121
                                              §
IDEA PUBLIC SCHOOLS,                          §
                                              §
         Defendant.                           §

                                   FINAL JUDGMENT

       In accordance with the Court’s Order Granting Defendant’s Motion to Dismiss, the Court

hereby ORDERS that judgment is entered in favor of IDEA Public Schools, and all claims by

Plaintiff Cristina Reyna in this action are DISMISSED.

       The Court further ORDERS that all costs of court are taxed against Plaintiff. See FED.

R. CIV. P. 54(d)(1).

       SO ORDERED this 24th day of February, 2021, at McAllen, Texas.


                                               ___________________________________
                                               Randy Crane
                                               United States District Judge




1/1
